J-S40041-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NZINGA M. CALLENDAR                        :
                                               :
                       Appellant               :   No. 3318 EDA 2019

        Appeal from the Judgment of Sentence Entered October 16, 2019
       In the Court of Common Pleas of Lehigh County Criminal Division at
                        No(s): CP-39-CR-0002863-2019


BEFORE:      SHOGAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                               FILED MARCH 16, 2021

        Appellant, Nzinga M. Callendar, appeals from the judgment of sentence

of 90 days to two years’ imprisonment, followed by three years’ probation

imposed following the revocation of her intermediate punishment.       For the

reasons set forth below, we affirm the judgment of sentence.

        On July 12, 2019, Appellant entered into a negotiated guilty plea to

driving under the influence (“DUI”) – general impairment,1 her second DUI

conviction. Pursuant to the plea, the trial court sentenced Appellant on that

same day to a term of two years in the intermediate punishment program with

90 days to be served on house arrest with electronic monitoring.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   75 Pa.C.S. § 3802(a)(1).
J-S40041-20



        An arrest warrant was issued on September 3, 2019 based on

Appellant’s failure to comply with the rules of house arrest. A Gagnon II2

hearing was held on October 16, 2019. At the hearing, Appellant conceded

that she violated the terms of her intermediate punishment. N.T., 10/16/19,

at 19.     Following the hearing, the trial court issued an order revoking

Appellant’s sentence of intermediate punishment and resentencing her as

described above. Appellant filed a timely appeal of the judgment of sentence.3

        In this Court, Appellant’s counsel filed a petition to withdraw from

representing Appellant along with an Anders4 brief. On October 15, 2020,

we issued a memorandum decision denying the petition to withdraw. We first

concluded that counsel had complied with the procedural requirements for

withdrawal and that the issue raised in the Anders brief regarding whether

Appellant’s    sentence     was    unduly      harsh   and   excessive     was   waived.

Commonwealth           v.   Callendar,         No.   3318    EDA   2019,    unpublished

memorandum at 3-8 (Pa. Super. filed October 15, 2020). However, as part

of our independent review of the record, we identified an additional issue of

arguable merit related to the legality of Appellant’s sentence imposed

following the revocation of intermediate punishment. Id. at 8-13. In light of


____________________________________________


2   Gagnon v. Scarpelli, 411 U.S. 778 (1973).
3Appellant filed her concise statement of errors complained of on appeal on
December 10, 2019. The trial court issued its opinion on January 9, 2020.
4   Anders v. California, 386 U.S. 738 (1967).


                                           -2-
J-S40041-20



this potentially meritorious issue, we denied the petition to withdraw and

directed Appellant’s counsel to file an advocate’s brief or a new Anders brief

within thirty days. Id. at 13.

      Counsel subsequently filed an advocate’s brief on behalf of Appellant

raising the following issue:

      Did the lower [court] impose an illegal sentence based upon an
      unconstitutional sentencing enhancement based on the
      defendant’s failure to consent to a chemical test for blood alcohol
      based upon the Birchfield v. North Dakota, 136 S.Ct. 2160, 195
      L.Ed.2nd 560 (US 2016) decision?

Appellant’s Brief, 11/16/20, at 8 (unnecessary capitalization omitted). A claim

concerning the legality of a sentence is non-waivable and may be raised even

when not preserved in the trial court. Commonwealth v. Hill, 238 A.3d 399,

409 (Pa. 2020). A claim that a sentence is illegal presents a pure question of

law as to which our standard of review is de novo and our scope of review is

plenary. Commonwealth v. Derrickson, 242 A.3d 667, 673 (Pa. Super.

2020). “If no statutory authorization exists for a particular sentence, that

sentence is illegal and must be vacated.” Id. (citation omitted).

      Appellant argues that the trial court improperly sentenced her to an

enhanced aggregate sentence of five years’ supervision for her DUI conviction

based on the refusal of chemical testing where the record before the trial court

did not establish the type of chemical testing that Appellant had refused. As

Appellant explains in her brief, in Birchfield v. North Dakota, 136 S.Ct. 2160

(2016), the United States Supreme Court held that the Fourth Amendment



                                     -3-
J-S40041-20



permits a warrantless breath test as a search incident to arrest, but does not

permit a warrantless blood draw in the same situation. Id. at 2184-85. The

Court further held that motorists cannot be deemed to have given implied

consent to a blood test on the pain of committing a criminal offense. Id. at

2185-86. The holding of Birchfield thus does not permit police to subject a

defendant to heightened penalties for refusal of blood testing absent a valid

warrant obtained prior to the request. See Commonwealth v. Monarch,

200 A.3d 51, 56-58 (Pa. 2019).       In response to Birchfield but prior to

Appellant’s arrest here, the Vehicle Code was amended to limit enhanced

minimum and maximum penalties for DUI convictions only to refusals of

breath tests and refusals of blood tests where the authorities obtained a valid

warrant. 75 Pa.C.S. §§ 3803(b), 3804(c); Monarch, 200 A.3d at 53-54 nn.2-

3 (Pa. 2019) (describing amendments).

      Following these amendments to the Vehicle Code, an individual such as

Appellant who was convicted of a second violation of Section 3802(a)(1)

without the heightened penalty based on a refusal of chemical testing would

face a maximum sentence of six months’ imprisonment.           75 Pa.C.S. §§

3803(a)(1), 3804(a)(2)(i). On the other hand, an individual convicted of the

same offense who did refuse a request for a breath test or a blood test where

a valid warrant was obtained would be subject to an enhanced sentence of a

minimum 90 days’ imprisonment and maximum 5 years’ imprisonment. 75

Pa.C.S. §§ 3803(b)(4), 3804(c)(2)(i); 18 Pa.C.S. § 1104(1).




                                     -4-
J-S40041-20



      It is undisputed that Appellant was charged with and pled guilty to a

second DUI offense based upon a refusal of chemical testing, Information,

7/12/19, Count II; N.T., 7/12/19, at 4, and Appellant did not challenge this

issue on direct appeal from her initial sentence, when the trial court also

applied a sentence in the enhanced range. Nevertheless, Appellant argues

that the enhanced penalty imposed upon resentencing after her violation of

intermediate punishment was illegal as the record below does not set forth

whether she had refused a breath test or a blood test, and if a blood test,

whether a valid search warrant was obtained prior to testing in compliance

with Birchfield, Monarch, and the Vehicle Code. Appellant points out that

the prosecutor’s factual recitation of the charge during her guilty plea colloquy

established only that she failed field sobriety tests and that “[s]he ended up

refusing the chemical test,” without any indication of the type of chemical test

that was offered to Appellant N.T., 7/12/19, at 4. Appellant also contends

that the criminal complaint is likewise silent on the type of chemical testing

that Appellant allegedly refused and whether police applied for or obtained a

warrant.

      Appellant thus argues that, in the absence of support in the record for

the type of chemical test offered and whether a valid warrant was obtained if

she was requested to take a blood test, the trial court illegally applied the

Vehicle Code’s enhanced penalty for a refusal of chemical testing. Appellant

accordingly requests that this Court vacate her judgment of sentence and




                                      -5-
J-S40041-20



remand for resentencing within the standard range for a second violation of

Section 3802(a)(1).

       The Commonwealth argues in response that the record in fact

establishes that Appellant was convicted based upon a refusal to submit to a

breath test rather than a blood test.            The Commonwealth specifically

references the affidavit of probable cause supporting the criminal complaint,

in which the arresting Pennsylvania State Police trooper averred that after

Appellant was arrested and taken to the processing center, she

       read the Lehigh County DUI Processing Center Blood Implied
       Consent Form. I advised [Appellant] that she has the absolute
       right to refuse the test. [Appellant] refused to submit to a
       chemical test. Furthermore, I read [Appellant] the DL-26 A
       form; she refused the test and refused to sign the form.

Criminal Complaint, 6/27/19, Affidavit of Probable Cause, at 2 (emphasis

added). The Commonwealth contends that this shows that the trooper first

requested that Appellant submit to a chemical blood test, which “she had the

absolute right to refuse” and which she did refuse. Id. The trooper then read

Appellant Department of Transportation Form DL-26A, which applies only to

breath testing, and Appellant also refused a breath test.            Id.   The

Commonwealth therefore argues that the imposition of an enhanced penalty

was in accordance with Birchfield, which does not prohibit the criminalization

of warrantless breath tests, and the revised Vehicle Code.5
____________________________________________


5 The Commonwealth has also filed in this Court an application to correct the
record on appeal to include the DL-26A form that the trooper read to Appellant



                                           -6-
J-S40041-20



       We agree with the Commonwealth that the record supports the proper

imposition on Appellant of an enhanced penalty for her DUI conviction based

upon a refusal to submit to a chemical breath test. It is well-established in

our appellate case law that shortly after the decision in Birchfield, the

Department of Transportation revised its implied consent warning form, Form

DL-26, in order to address the changing legal landscape concerning chemical

test refusals.    Commonwealth v. Venable, 200 A.3d 490, 494 n.3 (Pa.

Super. 2018); Commonwealth v. Robertson, 186 A.3d 440, 442 & n.1 (Pa.

Super. 2018); Garlick v. Department of Transportation, Bureau of

Driver Licensing, 176 A.3d 1030, 1032-33 (Pa. Cmwlth. 2018) (en banc).

Form DL-26B was created at that time for use when police request blood

testing, and this form omitted any mention that a refusal would result in

heightened criminal penalties. Venable, 200 A.3d at 495-96; Robertson,

186 A.3d at 443-45 & n.1. Form DL-26A, on the other hand, was adopted for

exclusive use when requesting breath testing, and this form retains the

warning that a refusal may result in increased penalties. Olt v. Department


____________________________________________


in this case and which was referenced in the criminal complaint. We note that
Appellant refused to stipulate to the proposed correction of the record.
Furthermore, the Commonwealth does not represent in its application that the
form was actually before the trial court below or that the form was “omitted
from the record by error, breakdown in processes of the court, or accident or
is misstated therein.” Pa.R.A.P. 1926(b). We therefore deny the application.
See Rost v. Ford Motor Co., 151 A.3d 1032, 1056 (Pa. 2016) (corrections
to the record pursuant to Pa.R.A.P. 1926 “must be directed to ensuring that
‘the record truly discloses what occurred in the trial court’” (citation omitted)).


                                           -7-
J-S40041-20



of Transportation, Bureau of Driver Licensing, 218 A.3d 1, 4-5 & n.2 (Pa.

Cmwlth. 2019).

      Here, the criminal complaint alleges that the trooper first requested that

Appellant submit to a blood draw, and Appellant refused this request. Criminal

Complaint, 6/27/19, Affidavit of Probable Cause, at 2. The trooper then read

Appellant Form DL-26A informing her of the implied consent warnings for a

breath test and Appellant also refused to submit to a breath test.          Id.

Appellant admitted that she committed the DUI offense as charged when she

entered the plea, including the fact that her plea was based on a refusal of

chemical testing. N.T., 7/12/19, at 4; Guilty Plea Colloquy Form, 7/12/19, at

3. Accordingly, we are persuaded that the record supports the imposition of

an enhanced criminal penalty under the Vehicle Code based upon Appellant’s

refusal of a chemical breath test.

      Judgment of sentence affirmed.       Application to correct the record

denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/16/2021




                                     -8-